Circuit Court for Prince George’s Co.
Case No. CAD08-21484
Argued: 2/5/16




                                        IN THE COURT OF APPEALS OF MARYLAND



                                                      No. 61


                                               September Term, 2015



                                                    MARVIN WILSON


                                                        v.


                                                    SYLVIA WILSON



                                             Barbera, C.J.
                                             Battaglia
                                             Greene
                                             Adkins
                                             McDonald
                                             Watts
                                             Wilner, Alan, M. (Retired,
                                             Specially Assigned),

                                                               JJ.


                                                  PER CURIAM ORDER


                                             Filed: February 9, 2016
MARVIN WILSON                  *    IN THE

                               *    COURT OF APPEALS

          v.                   *    OF MARYLAND

                               *    No. 61

SYLVIA WILSON                  *    September Term, 2015




                     PER CURIAM ORDER


     The petition for writ of certiorari in the above-entitled

case having been granted and argued, it is this 9th day of February,

2016,

     ORDERED, by the Court of Appeals of Maryland, that the writ

of certiorari be, and it is hereby, dismissed with costs, the

petition having been improvidently granted.




                                         /s/ Mary Ellen Barbera
                                               Chief Judge